t c summary opinion united_states tax_court barbara a rooks petitioner v commissioner of internal revenue respondent docket no 11874-02s filed date barbara a rooks pro_se james a kutten for respondent dinan special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code as amended this case is before the court on petitioner’s petition to review respondent’s denial of relief under sec_6015 with respect to petitioner’s and taxable years some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioner resided in st louis county missouri on the date the petition was filed in this case in date petitioner and her now deceased husband thomas rooks filed joint federal_income_tax returns for taxable years through on form sec_1040 u s individual_income_tax_return after applying various payments and credits to the years through all liabilities with respect thereto have been satisfied the remaining returns those for and reflected outstanding tax_liabilities of dollar_figure and dollar_figure respectively no payment was made with respect to these amounts at the time the returns were filed mr rooks died on date in date petitioner submitted amended returns for each of and on form sec_1040x amended u s individual_income_tax_return respondent accepted the changes made by these amended returns 1respondent previously had prepared substitute returns for petitioner and mr rooks for through however petitioner’s and mr rook’s account was adjusted to reflect the liabilities shown on the filed returns after they were received by the internal_revenue_service resulting in a reduction of taxes due after application of various penalties credits and interest respondent’s records indicated outstanding liabilities on date of dollar_figure for and dollar_figure for petitioner’s request for sec_6015 relief was made with respect to the unpaid tax_liabilities for taxable years and in respondent’s notice_of_determination denying petitioner relief respondent stated in relevant part with tax underpayment cases the burden_of_proof is on the requesting spouse barbara rooks to show that it is inequitable to hold her jointly liable for the unpaid tax_liabilities one of the strongest factors that must be considered is whether the requesting spouse reasonably believed that the non requesting spouse thomas rooks could and would pay the tax underpayments in this case barbara rooks has not shown that she reasonably believed on date that thomas rooks would and could pay the and or tax underpayments barbara rooks states that she signed blank tax returns for and tax years in date and date respectively accordingly she states that she was unaware of the tax underpayments she may indeed have signed those tax returns however since they were not filed she did not become jointly liable for such returns barbara rooks signed the and joint tax returns that were filed on date along with the and tax returns she does not indicate that she signed those returns in the blank format in fact she states that she signed amended returns the and returns filed in date did amend the tax accounts for those years these returns therefore caused her to be jointly liable for the and tax underpayments it is at this point in time that we must analyze whether she reasonably believed that the and or tax underpayments could or would be paid_by thomas rooks given the fact that they filed the and returns simultaneously with a cumulative tax underpayment of dollar_figure plus penalties and interest the fact that they did not have more than dollar_figure and the fact that she acknowledges that he would have had a great deal of trouble paying the tax_liabilities it is not reasonable that she thought in date that thomas could pay the or tax_liabilities if she did sign those returns in blank format innocent spouse relief cannot be automatically granted as she chose to shield herself from the situation more importantly we would still focus on whether she would have thought in date that thomas rooks could have been able to pay the tax underpayments in addition to showing that she reasonably believed that thomas rooks could and would pay the tax underpayments barbara rooks did not establish that she would suffer an economic hardship if she is held liable for the tax underpayments petitioner challenges respondent’s denial of sec_6015 relief spouses who file a joint federal_income_tax return generally are jointly and severally liable for the payment of the tax_shown_on_the_return or found to be owing sec_6013 115_tc_183 affd 282_f3d_326 5th cir however relief from joint_and_several_liability is available to certain taxpayers under sec_6015 there are three avenues for relief under this section-- sec_6015 c and f petitioner requested relief under each of these provisions sec_6015 applies only to an understatement_of_tax attributable to erroneous items of individual filing the joint_return sec_6015 sec_6015 applies only with respect to liability for deficiencies sec_6015 in general terms and for purposes of this case both an understatement and a deficiency are equal to the amount of tax required to be shown on a return less the amount of tax actually shown on the return sec_6015 sec_6662 sec_6211 the unpaid tax_liabilities in this case result from amounts shown as due on the returns filed by petitioner and mr rooks these underpayments have been assessed by respondent because respondent does not assert that the amounts of tax shown on petitioner’s returns as filed and as reduced by the amended returns were less than the amounts required to be shown thereon there is neither an understatement nor a deficiency in this case making sec_6015 and c inapplicable the remaining avenue for relief under sec_6015 is the equitable relief which may be afforded by sec_6015 this relief is available to taxpayers who are not otherwise entitled to sec_6015 relief if taking into account all the facts and circumstances it is inequitable to hold the taxpayer liable for any unpaid tax or deficiency or portion thereof sec_6015 and sec_6015 relief is available to petitioner--because that provision applies to any unpaid tax liability--and this court may review respondent’s denial of such relief 118_tc_494 equitable relief under sec_6015 is discretionary and we review the commissioner’s denial of such relief for an abuse of his discretion cheshire v commissioner supra pincite the commissioner’s exercise of discretion is entitled to due deference in order to prevail the taxpayer must demonstrate that in not granting relief the commissioner exercised his discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 91_tc_1079 as directed by sec_6015 the commissioner has prescribed procedures in revproc_2000_15 2000_1_cb_447 that the commissioner will use in determining whether an individual qualifies for relief under that section revproc_2000_15 sec_4 c b pincite lists several conditions which if met ordinarily will entail the granting of relief from unpaid liabilities reported on a joint_return as applicable here these conditions are a at the time relief is requested the requesting spouse is no longer married to the nonrequesting spouse b at the time the return was signed the requesting spouse had no knowledge or reason to know that the tax would not be paid the requesting spouse must establish that it was reasonable for the 2respondent argues that because the standard of review in this case is one of abuse_of_discretion the record in this case is limited to the administrative record and the court should not allow any testimony because of our holding in this case however we need not address this argument further see eg mellen v commissioner tcmemo_2002_280 requesting spouse to believe that the nonrequesting spouse would pay the reported liability and c the requesting spouse will suffer economic hardship if relief is not granted if relief is not available pursuant to sec_4 the commissioner may nevertheless grant relief pursuant to the general provisions of revproc_2000_15 sec_4 c b pincite that section lists several nonexclusive factors to be considered in determining eligibility for relief several of the factors are repetitive of the above three factors whether a requesting spouse knew or had reason to know that the nonrequesting spouse would not pay the liability is considered to be an extremely strong factor other factors to be considered include the presence of abuse the existence of a legal_obligation by either spouse to pay the liability to whom the liability is attributable the receipt of a significant benefit from the unpaid liability and whether the requesting spouse has made a good_faith effort to comply with federal_income_tax laws in denying petitioner sec_6015 relief respondent primarily relied on his determination that a it would not have been reasonable for petitioner to have believed that mr rooks would pay the reported liabilities and b petitioner would not suffer economic hardship if relief were not granted petitioner argues that she nevertheless should not be responsible for payment of the liabilities at issue she asserts that mr rooks is the one who failed to properly file the tax returns in question and that the taxes owed are my ex-spouse’s and not mine the circumstances surrounding the filing of the tax returns for through by petitioner and mr rooks are unclear prior to trial petitioner asserted that she signed blank tax returns for each of the years through prior to the time when each individual return was due in the corresponding month of april she claimed that she signed blank returns because the tax deadline was so close she further maintained that the returns which were filed in date were amended returns meant to correct errors on the original returns petitioner specifically asserted that these amended returns were made on form sec_1040x however it is clear from the record that the returns filed in date were on form sec_1040 petitioner stated at trial that the returns she signed in each april must not have been filed but she did not explain why the date returns also would have been filed on form sec_1040 she further testified that the forms she signed in date were blank stating that there were extenuating circumstances about the returns petitioner however did not offer any testimony specifically addressing what the circumstances were in date which caused her to sign blank returns since no deadlines were approaching at that time finally petitioner’s various assertions that mr rooks was committing fraud in connection with the returns are unfounded based upon the record before this court although the returns were delinquent they actually overstated the income_tax liabilities of petitioner and mr rooks the amended returns filed after mr rooks’s death reduced the liabilities owed by petitioner and mr rooks however the amended returns did incorrectly reflect the amounts shown as due on the original returns as amounts which had been paid with those returns petitioner’s testimony at trial reinforces this error-- she testified that the amended returns showed that she had no tax owed and that these returns resulted in refunds due to her in fact the refunds were shown on the amended returns as such only because of the above-mentioned error based on petitioner’s unclear assertions and testimony concerning the tax returns at issue we find that petitioner essentially turned a blind eye toward the filing of the federal_income_tax returns and the failure to pay the taxes shown on them for the years in issue a taxpayer who signs a return without reviewing it or who signs a blank return is charged with constructive knowledge of the tax due shown on that return castle v commissioner tcmemo_2002_142 thus even if petitioner did sign blank returns she should have known of the liabilities shown thereon petitioner argues that she received no benefit from her husband’s retirement income which income she asserts is a primary reason for the underpayments she also argues that she was unaware of mr rooks’s noncompliance with federal tax law before and during the years at issue because he had actively deceived her during that time concerning taxes and other financial matters finally petitioner argues that she was subjected to mental abuse by mr rooks and petitioner points to medical problems suffered by petitioner mr rooks and petitioner’s father petitioner did not corroborate her cursory testimony concerning these assertions she failed to show that she did not benefit from the retirement income she failed to show a pattern of deception she failed to provide examples of mental abuse and she failed to show that any medical_condition somehow affected her in a manner relevant to the payment of the income_tax liabilities petitioner admits that she signed the returns that were filed in date these returns are the basis for the joint_and_several_liability for the and taxable years petitioner signed these returns which showed balances due along with the returns for through months or years after they were required to be filed we agree with respondent that the central issue in this case centers around the lack of payment of the liabilities shown on these clearly delinquent returns petitioner has not provided this court with credible_evidence to call into doubt respondent’s determination that she could not have reasonably believed that mr rooks would pay the relevant tax_liabilities at the time she signed these returns nor is there any indication that petitioner would suffer economic hardship if relief is not granted based on the record before this court we do not find respondent’s denial of sec_6015 relief to be arbitrary capricious or without sound basis in fact or law reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
